Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 8/26/2021.
2.	Claims 1-18 are pending, wherein claims 1-18 are amended.
Response
3.	The examiner withdraws 35 USC 103, 35 USC 112 (a) and 35 USC 112(b) rejections (5/26/2021) based on Lee ‘805 in view of Lee ’538, due to above amendment.
Reason for allowance
4.	While the closest art of record of Lee ‘865 and Lee ‘538 suggest several claimed features of a medium, a method, or an apparatus to calculate a dangerous travelling spot, Lee ‘865 and Lee ‘538 do not disclose claimed feature of: determining, from among a plurality of sea areas, a sea area to which the acquired CPA belongs, by using grid information representing data related to a grid obtained by dividing a control target sea area into grids of a predetermined size, and execute calculation processing that includes calculating, for each of determined sea areas, a sum of risk values corresponding to acquired CPA.
It is for this reason that the applicant claimed invention defines over above prior art of record.
5.	Dependent claims 2-6, 8-12, and 14-18 are allowed because they incorporate above allowable limitation(s) from their parent claims 1, 7, and 13.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-18 are allowed.
8.	Cited prior art having similar claimed subject matter are attached.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662